            Case 1:12-cr-00103-JKB Document 424 Filed 07/28/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                 *

UNITED STATES OF AMERICA                         *

       v.                                        *                  CRIM. NO. JKB-12-0103

PATRICK BELZNER,                                 *

       Defendant.                                *

        *       *     *       *       *      *       *      *       *       *      *       *

                                  MEMORANDUM ORDER

       The Defendant Patrick Belzner was sentenced to a period of 180 months’ imprisonment

after pleading guilty to several counts related to wire fraud and tax evasion. (ECF No. 219.)

Belzner is currently incarcerated at FCI Morgantown. He has now filed an Emergency Motion for

Compassionate Release (ECF No. 407) and an Emergency Motion for Evidentiary Hearing (ECF

No. 408) in light of the COVID-19 Pandemic Crisis. See In re: Court Operations Under the

Exigent Circumstances Created by COVID-19, Case 1:00-mc-00308, Standing Order 2020-05 (D.

Md. Mar. 20, 2020.) No hearing is necessary, see Local Rules 105.6, 207 (D. Md. 2018), and his

Emergency Motion for Evidentiary Hearing will be DENIED. In addition, for the reasons set forth

below, his Emergency Motion for Compassionate Release will also be DENIED.

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a district court may modify a convicted defendant’s

sentence when “extraordinary and compelling reasons warrant such a reduction.” A defendant

may only move for compassionate release under § 3582(c)(1)(A) after he or she “has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” Belzner filed a request with the warden



                                                 1
         Case 1:12-cr-00103-JKB Document 424 Filed 07/28/20 Page 2 of 4



of his institution for compassionate release, which was denied on April 27, 2020. (See ECF No.

407-1.) The Government does not dispute that Belzner has satisfied the procedural requirements

of § 3582(c)(1)(A). Therefore, the question facing the Court is whether Belzner has provided

evidence establishing the existence of “extraordinary and compelling” reasons for his release.

       Under 28 U.S.C. § 994(t), the United States Sentencing Commission “shall describe what

should be considered extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.”        The Commission has stated that

“extraordinary and compelling reasons” exist where: (1) a defendant has a terminal or serious

medical condition; (2) a defendant with deteriorating health is at least 65 years old and has served

ten years or 75% of his term of imprisonment; (3) certain family circumstances arise in which a

defendant must serve as a caregiver for minor children or a partner; or (4) the Bureau of Prisons

(“BOP”) determines other circumstances create “extraordinary and compelling reasons” for

sentence reduction. See U.S.S.G. § 1B1.13 cmt. n.1(A)–(D).

       This mandate and policy statement, however, predate the passage of the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), “which was enacted to further increase the use

of compassionate release and which explicitly allows courts to grant such motions even when

B[O]P finds they are not appropriate.” United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C.

2019). This Court and many others have determined that under the First Step Act, “BOP is no

longer the exclusive arbiter of what constitutes other ‘extraordinary and compelling reasons,’” and

that courts may now “independently determine what constitutes other ‘extraordinary and

compelling reasons’ for compassionate release[.]” United States v. Richardson, Crim. No. JKB-

09-0288, 2020 WL 3267989, at *2 (D. Md. June 17, 2020). This Court likewise has held that

“medical conditions which make a defendant uniquely susceptible to complications from COVID-




                                                 2
          Case 1:12-cr-00103-JKB Document 424 Filed 07/28/20 Page 3 of 4



19 create ‘extraordinary and compelling reasons’ to grant compassionate release pursuant to §

3582(c)(1)(A).” Id. See also, United States v. Lewin, Crim. No. SAG-15-198, 2020 WL 3469516,

at *3 (D. Md. June 25, 2020) (A defendant can establish his entitlement to compassionate release

by demonstrating that he “(1) has a condition that compellingly elevates his risk of becoming

seriously ill, or dying, from COVID-19, and (2) is more likely to contract COVID-19 in his

particular institution than if released.”).

        The totality of the circumstances does not establish extraordinary and compelling reasons

for compassionate release. Belzner has not identified medical conditions which increase his risk

of severe illness should he contract COVID-19. Belzner states that he is 51-years old and that his

family has a history of high blood pressure and diabetes. (ECF No. 407 at 2–3.) The Centers for

Disease Control (“CDC”) states that as an individual gets older, the “risk for severe illness from

COVID-19 increases.”            Older Adults, Ctrs. for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html           (last

accessed July 27, 2020). However, the CDC also states that 80% of deaths from COVID-19 have

been in individuals 65 years of age or older, a group significantly older than Belzner. (Id.) In

addition, Belzner does not identify any underlying conditions that would increase his risk of

serious complications from COVID-19. Also weighing against a finding of extraordinary and

compelling reasons for release is the fact that there are currently no confirmed active cases of

COVID-19 among inmates or staff at FCI Morgantown. See COVID-19 Cases, BUREAU OF

PRISONS, https://www.bop.gov/coronavirus/ (last accessed July 27, 2020).

        Belzner also argues that compassionate release is warranted to allow him to help care for

his 73-year old father who lives alone, to reconnect with his daughters, and because of the deaths

of his mother and wife while he has been incarcerated. Difficult family circumstances are not




                                                3
             Case 1:12-cr-00103-JKB Document 424 Filed 07/28/20 Page 4 of 4



unique to Belzner among incarcerated individuals, and none of these difficulties satisfy the high

standard required to demonstrate extraordinary and compelling reasons for release. Further

weighing against release is the fact that Belzner has served only a little over half of a 180-month

sentence for serious crimes. (See ECF No. 423 at 35.) Collectively, these factors lead the Court

to find that extraordinary and compelling reasons for release or sentence reduction do not exist at

this time.

        The Court acknowledges the very real danger posed by the COVID-19 pandemic and

Belzner’s legitimate concerns about his living situation. However, Belzner has not presented

extraordinary and compelling reasons in support of release, sentence reduction, or home

confinement at this time. Accordingly, Belzner’s Emergency Motion for Compassionate Release

(ECF No. 407) is DENIED. However, this denial is without prejudice to Belzner’s ability to make

an updated request should his health or the conditions at FCI Morgantown substantially change.



DATED this 27th day of July, 2020.



                                             BY THE COURT:


                                                                    /s/

                                             James K. Bredar
                                             Chief Judge




                                                4
